Citation Nr: 1640176	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease of the cervical spine. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, adjustment disorder, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for ischemic heart disease, Parkinson's disease, and hairy cell leukemia, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right leg disability. 

10.  Entitlement to service connection for a left leg disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2010, November 2010, December 2011, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a February 2016 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development is warranted for the matters on appeal. 

As an initial matter, following the issuance of the June 2013 statement of the case (SOC), additional evidence, to include pertinent VA medical treatment records for the claimed disabilities dated from 2005 to 2007, was developed by VA in June 2014 prior to certification of the record to the Board in 2015.

Evidence received by the AOJ prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior supplemental statement of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case will be furnished to the Veteran as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the statement of the case, or the additional evidence is not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2015).  

In light of the above, the Board must remand for the AOJ to consider all evidence associated with the record following the June 2009 SOC and to readjudicate the issues on appeal.  If any benefit sought is not granted, then the AOJ must issue a SSOC.

Regarding the claim of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, the Veteran testified during his February 2016 Board video conference hearing that his thoracolumbar spine symptomatology included severe pain, weakness, functional limitation, and incapacitating episodes.  In addition, the Court of Appeals for Veterans Claims (Court) has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Pursuant to Veteran's assertions of increased thoracolumbar spine symptomatology since he was last provided a VA spine examination in June 2012 and in light of the inadequacy of the June 2011 and June 2012 VA spine examination reports of record under Correia, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

On remand, the AOJ should also afford the Veteran a VA examination and medical opinion to ascertain whether his claimed cervical spine disability is related to an asserted injury during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, during his February 2016 Board video conference hearing, the Veteran reported that he received VA treatment for his claimed cervical spine disability in 1977 or 1978 from VA Medical Centers (VAMC) in Richmond, Atlanta, and Newport News (now Hampton VAMC).  The record contains Atlanta VAMC treatment records dated from April 2007 to June 2013.  Therefore, on remand, updated VA treatment records, from Atlanta VAMC, Hampton VAMC, and Richmond VAMC should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, in his June 2013 substantive appeal, the Veteran requested to testify at a video conference hearing before the Board at the RO for all ten issues listed on the June 2013 statement of the case.  As the February 2016 Board video conference hearing did not include testimony for the claims of entitlement to service connection for disabilities related to herbicide exposure (including ischemic heart disease, Parkinson's disease, hairy cell leukemia), left ankle disability, right leg disability, and left leg disability, the AOJ must now schedule the Veteran for his requested  hearing for these matters.  Since such hearings are scheduled by the AOJ, the Board is remanding the case for that purpose, in order to satisfy procedural due process. Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Atlanta VAMC, to include all associated outpatient clinics, dated from March 1975 to April 2007 and from June 2013 to the present, and associate these records with the electronic claims file.  The AOJ should also obtain VA treatment records from Richmond VAMC and Hampton VAMC, to include all associated outpatient clinics, dated since March 1975, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the thoracolumbar spine disability must be noted in the report including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination for the purpose of obtaining an etiological opinion for his claimed cervical spine disability.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

For each diagnosed cervical spine disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disability is related to the Veteran's military service, including his asserted but undocumented in-service neck injury falling into a foxhole during boot camp in 1974.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal in consideration of all evidence since the issuance of the June 2013 SOC.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

6.  If any of the issues of entitlement to service connection for disabilities related to herbicide exposure (including ischemic heart disease, Parkinson's disease, hairy cell leukemia), entitlement to service connection for a left ankle disability, entitlement to service connection for a right leg disability, and/or entitlement to service connection for a left leg disability remains denied, the AOJ must schedule the Veteran for a video conference hearing before the Board at the RO, pursuant to his June 2013 request, at the earliest available opportunity.  The RO must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


